902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Clifton JOHNSON, Jr., Plaintiff-Appellant,v.Dr. TELLESON;  Mrs. Dickerson;  Mrs. Addleman, Defendants-Appellees.
No. 90-6503.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (C/A No. 89-3331-N)
Robert Clifton Johnson, Jr., appellant pro se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Robert Clifton Johnson, Jr., appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 action ??? review of the record and the district court's opinion discloses that this appeal is without merit because Johnson's complaint did not contain a short and plain statement of his claims as required by Fed.R.Civ.P. 8.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Telleson, C/A No. 89-3331-N (D.Md. Dec. 11, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED